Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/288,249 filed on 04/23/2021.
Claims 14 – 28 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 and 04/23/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 14 – 19, 22 and 27 are objected to because of the following informalities:   
The limitation “real image” as used in claims 14 – 19, 22 and 27 is unclear and vague because by calling something real means actually existing as a thing or occurring in fact, not imagined or not imitation, any camera produce a real image in generally speaking. The wording, therefore, does not appear to have any other technical meaning than the execution of the program without Interruption, which is common to any general camera capturing operation operation executed on a programmable machine. Should the applicants relate with the wording "real image” to any other additional feature, they are invited to accordingly amend the claims. It is unclear to give public notice to what an applicant regards as the invention. 
Claims 20, 21, 23 - 26 depend from indefinite antecedent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 – 19, 23 – 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2014/0132953 A1) in view of Iwai (US 5,533,146).

Regarding claim 14, Jeong discloses: “a method for inspecting a joint of an assembly of a motor vehicle [see abstract: an inspection area including a solder joint is provided], the assembly including at least two components that have been joined together in a joining method [see para: 0045; The solder joint 30 a of the component 20 indicates a jointed portion of solder formed by jointing a terminal 22 of the component 20 and the solder when the component 20 is mounted on a printed circuit board using the solder], comprising: 
orienting an inspection device toward at least one area of the joint to be inspected [see para: 0037; It will be understood that the spatially relative terms are intended to encompass different orientations of the device in use or operation in addition to the orientation depicted in the figures]; 
reproducing a real image of the joint to be inspected on a display device [see para: 0007; The inspection apparatus typically performs an inspection by capturing an image of a portion at which the circuit component is mounted];
 Jeong does not explicitly disclose: “displaying a piece of joint information relating to the joint to be inspected of the assembly via the display device”.
However, Iwai, from the same or similar field of endeavor teaches: “displaying a piece of joint information relating to the joint to be inspected of the assembly via the display device [see col: 3; lines: 4 – 10; A display 11 may be provided. The display 11 is electrically connected to the CCD camera 10 and displays the photograph plane photographed by the CCD camera 10. In the photograph plane of the display 11, the weld bead 3 extends horizontally while the image 8B of the illuminated band 8A extends vertically and crosses the weld bead 3].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the board inspection system disclosed by Jeong to add the teachings of Iwai as above, in order to provide a means for display may be provided. The display is electrically connected to the CCD camera and displays the photograph plane photographed by the CCD camera. In the photograph plane of the display, the weld bead  extends horizontally while the image of the illuminated band 8A extends vertically and crosses the weld bead. A CCD camera disposed above the welded bead photographs the illuminated band to make an image of the illuminated band [Iwai see col: 3; lines: 4 – 10].

Regarding claim 15, Jeong and Iwai disclose all the limitation of claim 14 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Jeong discloses: “further comprising: inspecting at least one area of the joint to be inspected while considering the real image of the joint to be inspected reproduced on the display device and the joint information displayed on the display device, wherein the inspection comprises a comparison [see para: 0068; Referring to FIG. 5, although solder is formed enough to judge the solder joint 30 c as good, since the shape of the solder joint 30 c has a gentle slope which is different from general cases, the number of blue pixels in the color image acquired from the image acquiring section 120 is small in comparison with the case illustrated in FIG. 2. Thus, the inspection result may be judged as may be bad in spite of good].

Regarding claim 16, Jeong and Iwai disclose all the limitation of claim 15 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Jeong discloses: “wherein the joint information is at least partially displayed as at least a piece of target joint information, comprising a spot, line and/or surface-area range, of a predefined target state of the joint to be inspected [see para: 0068; Referring to FIG. 5, although solder is formed enough to judge the solder joint 30 c as good, since the shape of the solder joint 30 c has a gentle slope which is different from general cases, the number of blue pixels in the color image acquired from the image acquiring section 120 is small in comparison with the case illustrated in FIG. 2. Thus, the inspection result may be judged as may be bad in spite of good], and 
the inspecting of the at least one area of the joint comprises a determination that the reproduced real image is in contact with, and/or a defined area thereof lies within, the point, line and/or surface-area range [see para: 0068; Referring to FIG. 5, although solder is formed enough to judge the solder joint 30 c as good, since the shape of the solder joint 30 c has a gentle slope which is different from general cases, the number of blue pixels in the color image acquired from the image acquiring section 120 is small in comparison with the case illustrated in FIG. 2. Thus, the inspection result may be judged as may be bad in spite of good].
the target joint information at least partially comprises a piece of information relating to a geometry, a temperature, a position, an orientation and/or a tolerance of a defined target state of the joint to be inspected [see para: 0039; As such, variations from the shapes of the illustrations as a result, for example, of manufacturing techniques and/or tolerances, are to be expected. Thus, example embodiments of the present invention should not be construed as limited to the particular shapes of regions illustrated herein but are to include deviations in shapes that result, for example, from manufacturing. For example, an implanted region illustrated as a rectangle will, typically, have rounded or curved features and/or a gradient of implant concentration at its edges rather than a binary change from implanted to non-implanted region. Likewise, a buried region formed by implantation may result in some implantation in the region between the buried region and the surface through which the implantation takes place. Thus, the regions illustrated in the figures are schematic in nature and their shapes are not intended to illustrate the actual shape of a region of a device and are not intended to limit the scope of the present invention], and 
the inspection of the target joint information with the reproduced real image comprises a measuring of the joint to be inspected [see para: 0022; inspecting whether the solder joint is good or bad by using a color distribution in the color image, may include calculating the number of pixels corresponding to the color of the light having the smallest inclination angle of the lights, among pixels forming the color image of the inspection area, calculating a ratio of the number of pixels corresponding to the color of the light having the smallest inclination angle to the total number of pixels forming the color image of the inspection area, and judging the solder joint as good in case that the ratio exceeds a predetermined reference ratio and the solder joint as bad in case that the ratio does not exceed the predetermined reference ratio].

Regarding claim 17, Jeong and Iwai disclose all the limitation of claim 16 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Jeong discloses: “wherein the target joint information at least partially comprises a piece of information relating to a geometry, a temperature, a position, an orientation and/or a tolerance of a defined target state of the joint to be inspected [see para: 0039; As such, variations from the shapes of the illustrations as a result, for example, of manufacturing techniques and/or tolerances, are to be expected. Thus, example embodiments of the present invention should not be construed as limited to the particular shapes of regions illustrated herein but are to include deviations in shapes that result, for example, from manufacturing. For example, an implanted region illustrated as a rectangle will, typically, have rounded or curved features and/or a gradient of implant concentration at its edges rather than a binary change from implanted to non-implanted region. Likewise, a buried region formed by implantation may result in some implantation in the region between the buried region and the surface through which the implantation takes place. Thus, the regions illustrated in the figures are schematic in nature and their shapes are not intended to illustrate the actual shape of a region of a device and are not intended to limit the scope of the present invention], and
an inspecting of the target joint information with the reproduced real image comprises a measuring of the joint to be inspected[see para: 0022; inspecting whether the solder joint is good or bad by using a color distribution in the color image, may include calculating the number of pixels corresponding to the color of the light having the smallest inclination angle of the lights, among pixels forming the color image of the inspection area, calculating a ratio of the number of pixels corresponding to the color of the light having the smallest inclination angle to the total number of pixels forming the color image of the inspection area, and judging the solder joint as good in case that the ratio exceeds a predetermined reference ratio and the solder joint as bad in case that the ratio does not exceed the predetermined reference ratio].

Regarding claim 18, Jeong and Iwai disclose all the limitation of claim 14 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Jeong discloses: “further comprising: capturing the real image of the joint to be inspected by a capturing unit arranged on the inspection device [see para: 0007; The inspection apparatus typically performs an inspection by capturing an image of a portion at which the circuit component is mounted, and recently, an inspection apparatus using three-dimensional shape information is widely employed]; and 
reproducing the real image captured by the capturing unit on the display device [see para: 0007; The inspection apparatus typically performs an inspection by capturing an image of a portion at which the circuit component is mounted].

Regarding claim 19, Jeong and Iwai disclose all the limitation of claim 14 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Jeong discloses: “further comprising: reproducing the real image of the joint to be inspected on at least one transparent area of the display device [see para: 0007; The inspection apparatus typically performs an inspection by capturing an image of a portion at which the circuit component is mounted]..

Regarding claim 23, Jeong and Iwai disclose all the limitation of claim 14 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Jeong discloses: “further comprising: including, in the displayed joint information, at least one piece of joining process information used in a joining process that forms the joint to be inspected and/or derived from a joining process that forms the joint to be inspected [see para: 0045; The solder joint 30 a of the component 20 indicates a jointed portion of solder formed by jointing a terminal 22 of the component 20 and the solder when the component 20 is mounted on a printed circuit board using the solder].

Regarding claim 24, Jeong and Iwai disclose all the limitation of claim 23 and are analyzed as previously discussed with respect to that claim.
Jeong does not explicitly disclose: “wherein the joining process information is geometry data, welding current, welding voltage and/or tong pressure of a welding process used for carrying out the joining process”.
However, Iwai, from the same or similar field of endeavor teaches: “wherein the joining process information is geometry data, welding current, welding voltage and/or tong pressure of a welding process used for carrying out the joining process [see col:4; lines: 60 – 68; Then, the routine proceeds to step 109, where it is determined whether welding has been performed over the entire weld line 2. In this way, the weld bead is inspected over the entire length at intervals, until the welding is finished. When the welding is finished, the routine proceeds from step 109 to step 110, where the data formation and storing into the computer 13 stops according to the end of the routine].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the board inspection system disclosed by Jeong to add the teachings of Iwai as above, in order to provide a means for determining whether welding has been performed over the entire weld line. In this way, the weld bead is inspected over the entire length at intervals, until the welding is finished. When the welding is finished, the routine proceeds from step to step, where the data formation and storing into the computer 13 stops according to the end of the routine. A CCD camera disposed above the welded bead photographs the illuminated band to make an image of the illuminated band [Iwai see col:4; lines: 60 – 68].

Regarding claim 28, claim 28 is rejected under the same art and evidentiary limitations as determined for the method of claim 14.

Allowable Subject Matter
Claims 20 - 22 and 25 – 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Schurmann et al (US 2006/0049158 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486